COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  Daniel Rawls,                                   §              No.08-21-00197-CV

                       Appellant,                 §                Appeal from the

                                                  §               109th District Court

  La Fogata Mexican Grill, Lourdes                §           of Andrews County, Texas
  Galindo and John Doe,
                                                  §               (TC# DC22,263)
                        Appellees.
                                                  §

                                           ORDER

       The Court GRANTS the Appellees’ fourth motion for extension of time within which to

file the brief until July 20, 2022. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Mario Ortiz Saroldi, the Appellees’ attorney, prepare

the Appellee’s brief and forward the same to this Court on or before July 20, 2022.

       IT IS SO ORDERED this 14th day of July, 2022.


                                             PER CURIAM


Before Rodriguez, C.J., Palafox, and Alley, JJ.